           Case 2:19-cv-04263-JDW Document 33 Filed 08/31/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TYUAN SIMON,
                                                     Case No. 19-cv-4263-JDW
                Petitioner,

          v.

 THERESA DELBALSO, et al.,

                Respondents.

                                            ORDER

       AND NOW, this 31st day of August, 2021, upon careful and independent consideration of

the pleadings and available state court records, and upon review of the Report and

Recommendation of United States Magistrate Judge David R. Strawbridge (ECF No. 22) and

Petitioner Tyuan Simon’s Objections to Magistrate’s Report and Recommendation (ECF No. 28),

it is ORDERED as follows:

     1.        Petitioner’s Objections to Magistrate’s Report and Recommendation (ECF No. 28)

are OVERRULED;

     2.        The Report and Recommendation (ECF No. 22) is APPROVED and ADOPTED;

     3.        The Petition for a Writ of Habeas Corpus is DISMISSED;

     4.        A certificate of appealability SHALL NOT issue, in that the Petitioner has not

made a substantial showing of the denial of a constitutional right nor demonstrated that reasonable

jurists would debate the correctness of the procedural aspects of this ruling. See 28 U.S.C. §

2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

     5.        The Clerk of the Court shall mark this case CLOSED for statistical purposes.
Case 2:19-cv-04263-JDW Document 33 Filed 08/31/21 Page 2 of 2




                                  BY THE COURT:


                                  /s/ Joshua D. Wolson
                                  JOSHUA D. WOLSON, J.




                              2
